DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 1/3/2022 which amended claims 1, 18, and 20, cancelled claims 2-4 and 19, and added new claims 21-24. Claims 1, 5-18, and 20-24 are currently pending.  


Allowable Subject Matter
Claims 1, 5-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a plurality of mass flow controllers each configured to receive the bugger fluid from the fluid source; a fluid distributor including: a plurality of fluid inlets each coupled to a respective one of the mass flow controllers and configured to receive the buffer fluid from the mass flow controller; and a plurality of outlets configured to supply the buffer fluid into the extreme ultraviolet radiation generation chamber, and a plurality of fluid chambers separated from each other and each coupling a respective one of the inlets to a respective one of the outlets; and a plurality of adjustable director 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Hori et al. (WO2018/203369, Hori hereinafter; US PGPub 2020/0033739 used as an English language equivalent) discloses a photolithography system (Fig. 1, paras. [0003]-[0004], [0054], the exposure apparatus 100 uses extreme ultraviolet light generated by an extreme ultraviolet light generation device), comprising: a shield including an interior surface (Figs. 1, 5-6, paras. [0055], [0202], cover 45, 45B); a collector mirror coupled to the shield and including a reflective surface (128), wherein the collector mirror and the shield define an extreme ultraviolet radiation generation chamber (Figs. 1-6, focusing mirror 40 is coupled to the cover 45, 45B and includes a reflection surface 40A); a fluid source configured to hold a buffer fluid (Figs. 1-6, paras. [0071]-[0072], [0077]-[0079], [0093]-[0095], [0115], gas supply device 61 supplies hydrogen gas); a plurality of mass flow controllers each configured to receive the buffer fluid from the fluid source (Figs. 1-4, paras. [0112]-[0119], [0182], mass flow controllers 222, 226, 230 receive hydrogen gas from gas supply device 61); and a fluid distributor (Figs. 1, 5-6) having a plurality of mass flow controllers (Figs. 1-4, paras. [0112]-[0119], [0182], mass flow controllers 222, 226, 230). A second embodiment of Hori also discloses a fluid distribution including a plurality of fluid inlets each coupled to a 
McGeoch (US PGPub 2016/0007433, McGeoch hereinafter) discloses wherein the fluid distributor includes a fluid chamber communicably coupled between the fluid inlets and the fluid outlet (Fig. 11, para. [0049], gas reservoirs 210 are arranged between the entrances to beam dumps 140 and the openings into the chamber between coil 10 and collection optic 110), but McGeoch does not teach or render obvious a plurality of adjustable director vanes each positioned adjacent to a respective outlet and configured to direct a first portion of the buffer fluid toward the collector mirror and to direct a second portion of the buffer fluid toward the interior surface of the shield.
Nagai et al. (US PGPub 2018/0224748, Nagai hereinafter) discloses wherein the fluid distributor includes a plurality of outlets and a plurality of fluid chambers separated from each other and each coupling a respective one of the inlets to a respective one of the outlets (Fig. 20, paras. [0178]-[0181], main chamber body 107 is connected between a gas inlet port 103 and a set of gas outlet ports 104, and sub chamber body 108 is connected between a gas inlet port 103 and a set of gas outlet ports 104), but Nagai does not teach or render obvious a plurality of adjustable director vanes each positioned adjacent to a respective outlet and configured to direct a first portion of the buffer fluid toward the collector mirror and to direct a second portion of the buffer fluid toward the interior surface of the shield.
Regarding claim 11, the prior art of record, either alone or in combination, fails to teach or render obvious flowing a buffer fluid into the extreme ultraviolet radiation generation chamber; generating sensor signals indicative of contamination of a collector mirror in the extreme ultraviolet radiation generation chamber; and adjusting flow of the buffer fluid into the extreme ultraviolet radiation generation chamber based on analysis of the sensor signals by an analysis model trained with a machine learning process. These limitations in combination with the other limitations of claim 11 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Hori discloses a fluid source configured to hold a buffer fluid (Figs. 1-6, paras. [0071]-[0072], [0077]-[0079], [0093]-[0095], [0115], gas supply device 61 supplies hydrogen gas); a plurality of mass flow controllers each configured to receive the buffer fluid from the fluid source (Figs. 1-4, paras. [0112]-[0119],  mass flow controllers 222, 226, 230 receive hydrogen gas from gas supply device 61), but Hori does not describe or suggest adjusting flow of the buffer fluid into the extreme ultraviolet radiation generation chamber based on analysis of the sensor signals by an analysis model trained with a machine learning process. 
 Nagai et al. (US PGPub 2011/0204249, Nagai 249 hereinafter) discloses a control system configured to receive the sensor signals and to adjust flow of the buffer fluid into the extreme ultraviolet radiation generation chamber responsive to the sensor signals (Fig. 23, paras. [0046]-[0050], [0077]-[0080], the controller 23 controls the MFC 22 to control the flow rate of the etching gas according to the detection signal from the amount of ions detected at the ion sensor 21), but Nagai 249 does not teach or suggest adjusting flow of the buffer fluid into the extreme ultraviolet radiation generation chamber based on analysis of the sensor signals by an analysis model trained with a machine learning process.
Wu (US PGPub 2016/0132042) discloses an artificial neural network associated with parameters for a semiconductor device manufacturing apparatus (Figs. 1 and 3-11, paras. [0002], [0005], [0046]), but Wu does not teach or render obvious flowing a buffer fluid into the extreme ultraviolet radiation generation chamber; generating sensor signals indicative of contamination of a collector mirror in the extreme ultraviolet radiation generation chamber; and adjusting flow of the buffer fluid into the extreme ultraviolet radiation generation chamber based on analysis of the sensor signals by an analysis model trained with a machine learning process.
Lian et al. (US PGPub 2007/0249071) discloses a neutral network adapted to model a relationship between training data and other data related to semiconductor substrate processing (Figs. 1-2, 4, paras. [0019]-[0027], [0034]-[0038], [0044], [0055]-[0060]), but Lian et al. does not describe or render obvious flowing a buffer fluid into the extreme ultraviolet radiation generation chamber; generating sensor signals indicative of contamination of a collector mirror in the extreme ultraviolet radiation generation chamber; and adjusting flow of the buffer fluid into the extreme ultraviolet radiation generation chamber based on analysis of the sensor signals by an analysis model trained with a machine learning process.
Regarding claim 18, the prior art of record, either alone or in combination, fails to teach or render obvious receiving a buffer fluid into a fluid distributor via a plurality of mass flow controllers each coupled to a respective inlet of the fluid distributor; flowing the buffer fluid into the extreme ultraviolet radiation generation chamber from the fluid distributor, sensing contamination of the collector mirror with one or more sensors; selecting, with an analysis model, new extreme ultraviolet radiation generation parameters and new buffer fluid flow parameters based on the sensed contamination of the collector mirror; and reducing the contamination of the collector mirror by implementing the new extreme ultraviolet radiation generation parameters and the new buffer fluid flow parameters. These limitations in combination with the other limitations of claim 18 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Hori discloses a fluid source configured to hold a buffer fluid (Figs. 1-6, paras. [0071]-[0072], [0077]-[0079], [0093]-[0095], [0115], gas supply device 61 supplies hydrogen gas); a plurality of mass flow controllers each configured to receive the buffer fluid from the fluid source (Figs. 1-4, paras. [0112]-[0119],  mass flow controllers 222, 226, 230 receive hydrogen gas from gas supply device 61), but Hori does not describe or suggest selecting, with an analysis model, new extreme ultraviolet radiation generation parameters and new buffer fluid flow parameters based on the sensed contamination of the collector mirror; and reducing the contamination of the collector mirror by implementing the new extreme ultraviolet radiation generation parameters and the new buffer fluid flow parameters.
Nagai 249 discloses one or more sensors configured to output sensor signals indicative of contamination of the reflective surface of the collector mirror (Figs. 23, paras. [0046]-[0048], [0077]-[0080], ion sensor 21 detects the amount of ionized debris inside the chamber 10 that did not enter the ion collection unit, which is indicative of contamination of the EUV collector mirror 12); and a control system configured to receive the sensor signals and to adjust flow of the buffer fluid into the extreme ultraviolet radiation generation chamber responsive to the sensor signals (Fig. 23, paras. [0046]-[0050], [0077]-[0080], the controller 23 controls the MFC 22 to control the flow rate of the etching gas according to the detection signal from the amount of ions detected at the ion sensor 21), but Nagai 249 does not teach or render obvious selecting, with an analysis model, new extreme ultraviolet radiation generation parameters and new buffer fluid flow parameters based on the sensed contamination of the collector mirror; and reducing the contamination of the collector mirror by implementing the new extreme ultraviolet radiation generation parameters and the new buffer fluid flow parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882